Citation Nr: 1731867	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  15-32 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date earlier than July 12, 2012, for the award of service connection for migraine headaches secondary to service-connected residuals of traumatic brain injury (TBI).

2. Entitlement to an initial rating in excess of 50 percent for migraine headaches on a schedular basis.

3. Entitlement to an initial rating in excess of 50 percent for migraine headaches on an extraschedular basis.

4. Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney

ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Appeals Management Office of the Department of Veterans Affairs (VA).  The case is currently in the jurisdiction of the Winston-Salem, North Carolina VA Regional Office (RO).

In September 2015, the Veteran submitted a Form 9 that requested a videoconference hearing with the Board. Subsequently, in June 2017, the Veteran withdrew his hearing request.

The issue of entitlement to an increased rating for migraine headaches on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran filed a claim seeking service connection for migraine headaches on July 3, 2006.  

2. An August 2013 rating decision awarded service connection for TBI, effective July 12, 2012.

3. A June 2014 Board decision granted service connection for migraine headaches as secondary to service-connected TBI. 

4. The Veteran is in receipt of the maximum schedular evaluation for migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

5. The Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than July 12, 2012, for an award of service connection for migraine headaches secondary to TBI have not been met. 
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2. An evaluation in excess of 50 percent for migraine headache disability on a schedular basis is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8100 (2016).

3. The criteria for an award of TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the claim seeking entitlement to TDIU, any error in VA's duties to notify or assist is harmless, as the claim is being granted herein.

Regarding the increased rating for migraine headaches on a schedular basis and the claim for an earlier effective date, the Veteran and his attorney have not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

As discussed in the remand portion below, the record reflects there may be outstanding VA treatment records. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA's duty to assist extends to obtaining "sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance." Sullivan v. McDonald, 815 F.3d 786, 79 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). However, the Board finds that any error in assistance by not obtaining such records as it relates to the claim for an earlier effective date and for a higher schedular rating for migraine headaches is harmless. As will be explained below, the Veteran is in receipt of the maximum schedular rating for migraine headaches and even if outstanding VA records reflect treatment for migraine headaches, they would not change the outcome of the decision on the claim for an increased rating on a schedular basis. Additionally, regarding the claim seeking an earlier effective date, the outstanding VA records are from periods subsequent to the current July 12, 2012 effective date for service connection for migraine headaches. Therefore, they also would not be pertinent to his earlier effective date claim. The Board concludes that there is no prejudice to the Veteran by the Board not remanding to obtain the identified VA treatment records for these claims since no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A. Hence, any error in that regard is harmless.

Neither the Veteran nor his attorney has raised any other issues with the duty to assist.  See Scott, 789 F.3d at 1381; Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Earlier Effective Date

The Veteran asserts that he is entitled to an earlier effective date for the grant of service connection for migraine headaches as secondary to TBI.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation or for a reopened claim for benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

Secondary service connection is granted for a "disability which is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a). "When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition." 38 C.F.R. § 3.310(a). The "plain meaning of th[is] regulation is and has always been to require VA to afford secondarily service-connected conditions the same treatment (no more or less favorable treatment) as the underlying service-connected conditions for all determinations." Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).

Building on Roper, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a requirement that a secondary condition 'be considered a part of [an] original condition' does not, in our view, establish that the original condition and the secondary condition must receive identical effective dates." Ellington v. Peake, 541 F.3d 1364, 1369 (Fed. Cir. 2008). "Indeed, a per se rule requiring identical effective dates for primary and secondary conditions would be illogical, given that secondary conditions may not arise until years after the onset of the original condition." Id. The Federal Circuit concluded that "the effective date for secondary conditions is governed by [38 C.F.R. §] 3.400, which establishes the effective date as the 'date of receipt of claim, or [the] date entitlement arose, whichever is later.'" Id. It explained: "[T]his result is consistent with 38 U.S.C. § 5110, the statute which governs the effective date of awards. Section 5110(a) provides generally that '[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.' The statute contains no exception to this rule for a claim." Id. at 1370; see Manzanares v. Shulkin, No. 2016-1946, 2017 U.S. App. LEXIS 12947 (Fed. Cir. July 19, 2017).

A claim seeking service connection for migraine headaches, a head injury, left side, and a head operation was received by VA on July 3, 2006. In October 2007, the RO awarded service connection for a scar residual of a head injury and surgery, evaluated as noncompensable, effective July 3, 2006, and denied service connection for migraine headaches. The Veteran appealed the denial of service connection for migraine headaches.

In his April 2008 notice of disagreement, the Veteran indicated that his headaches began after his head injury while he was still in service.

In a statement received by VA on July 12, 2012, the Veteran requested service connection for TBI as a result of head trauma noted in his service records.

The Veteran was afforded a VA examination in July 2013 with regard to service connection for TBI. During this examination, the examiner found that it was at least as likely as not that the head injury the Veteran had in service resulted in a TBI. The examiner also noted that the Veteran currently had subjective symptoms of migraine headaches that were attributable to the Veteran's TBI.

An August 2013 rating decision awarded service connection for TBI, rated noncompensable, effective July 12, 2012.

In June 2014, the Board granted service connection for migraine headaches as secondary to service-connected TBI. 

In an October 2014 rating decision, the RO implemented the Board's award of service connection by assigning a 50 percent disability rating effective July 12, 2012, the same effective date as given to the award of service connection for the Veteran's TBI.

In this case, the date of the Veteran's claim is July 3, 2006. The Board's June 2014 decision clearly found that the Veteran's migraine headaches were a secondary disability to the Veteran's residuals of TBI and awarded service connection on a secondary basis. Therefore, the date entitlement arose is July 12, 2012, the effective date of the award of service connection for TBI, as entitlement did not arise until the primary disability of TBI residuals was service connected. 

In June 2017 written argument, the Veteran's attorney argued that the evidence has consistently supported the severity of the Veteran's headaches since his July 2006 claim and that since he has timely and appropriately prosecuted his claim for service connection for migraine headaches since that time, he should be awarded an effective date of July 3, 2006, when he originally filed for service connection for migraine headaches.  The Veteran's attorney also noted that the Veteran filed a claim for head injury and that service connection for scar residuals of the head injury was granted, effective July 3, 2006, the date of that claim.

The Board acknowledges that the Veteran has been service-connected for scar residuals of a head injury since July 3, 2006; thus, VA previously recognized that the Veteran experienced a head injury in service. However, it was not until development was completed in conjunction with his July 12, 2012 claim of service connection for TBI residuals that it was determined that he also experienced physical and neurological TBI residuals as a result of the in-service head injury and that his migraines were secondary to those TBI residuals. Thus, although the Veteran alleged prior to July 12, 2012 that his headaches were related to the in-service head injury, the migraine headaches were not found to be secondary to the previously service-connected scar residuals of the head injury, rather they were found to be secondary to the later claimed and service-connected physical and neurological TBI residuals. As a result, the date entitlement arose cannot be earlier than July 12, 2012, when the award of service connection for the primary disability of TBI residuals was made effective. The Board is thus precluded from awarding an effective date for migraine headaches prior to that date.  As July 12, 2012 is the later of the date of claim and date entitlement arose, it is the appropriate effective date.  38 C.F.R. § 3.400.
Therefore, the Veteran is not entitled to an effective date prior to July 12, 2012 for the award of service connection for migraine headaches and his claim must be denied.

Factual Background - Increased Rating and TDIU

VA treatment records dated in October 2007 state that the Veteran reported sometimes waking with a headache and the headaches usually last most of the day. He reported having headaches five to six times per month. He reported experiencing occasional slight nausea and lightheadedness, and no aura or paresthesia.

The Veteran stated in a 2008 statement in support that his migraines had gotten progressively worse and he was taking gabapentin three times a day.

In VA treatment records dated in September 2012 the Veteran reported frequent migraines which required both prophylactic and abortive medications. The treating physician noted fair control with the use of topiramate for prophylaxis and use of sumatriptan for abortive purposes. 

The Veteran was afforded a VA examination in March 2013. The Veteran reported headaches with pain on one side, headaches with pain on the back of his head and behind the eyes. He reported having awoken with headaches and he would sometimes have nausea and his vision would become blurry. The Veteran told the examiner that he took topiramate at bedtime and sumatriptan which had cut down on the frequency of his headaches and made them tolerable. Other than migraines, he reported that tension type headaches produced a constant pressure on his head. The Veteran told the examiner headaches occurred intermittently over the month with a total of half the month either with a headache or a migraine. He reported pulsating or throbbing pain, pain worsening with physical activity, nausea, sensitivity to light and sound, changes in vision, and his headaches lasting hours to days at a time. The Veteran further reported prostrating attacks of migraine and non-migraine headache pain more than once per month but not very frequently. He reported a constant nagging pain in the head which kept him from social events and made him isolate himself at work.
During the 2013 examination, the Veteran also reported that his headaches had caused him to miss work. He worked in machinery which was loud and difficult to work in when he had a headache. He stated that he had been put on probation for calling in for headaches and was laid off. The Veteran reported that his migraines and the associated pain made him feel weak and tired and the activity level of his job increased his symptoms. However, he stated that if he did not keep moving he would not hit his production numbers and his productivity and job would be affected. When at home, the Veteran reported that he had to turn off the lights, use ice, go into a room and isolate himself when dealing with a headache.

As noted above, the Veteran was also afforded another VA examination in July 2013 with regard to service connection for TBI. During this examination the Veteran again reported waking with headaches, nausea and blurred vision. The examiner associated the migraine headaches with the Veteran's TBI.

In January 2017 the Veteran submitted an affidavit. He stated that he took sumatriptan which would provide some relief when taken during a headache. He reported experiencing fatigue and trouble concentrating. The Veteran stated that despite taking sumatriptan, he would still have headaches and regularly needed to lie down after work and sometimes the headache would carry over to the next day. The Veteran also stated that during 2014, his headaches became more intense and occurred more often; he would always have some degree of head pain where he would have to turn the lights off for several hours with no noise. He reported having to do this more than half of his days. The Veteran stated that this improved the headache but it never went away. 

In his January 2017 affidavit, the Veteran also stated that he has missed work in the past due to headaches, and the only reason he did not miss more was due to his being destitute and in need of income. He also stated that taking sumatriptan allowed him to work. The Veteran stated that in September 2015, he was placed in compensated work therapy, working in the kitchen at the hospital. By May 2016, he was able to get part time work as a dishwasher, working four hours at a time. The Veteran stated that he could "tough out" headaches for four hours but could not imagine working full time. He stated that in July 2016 he developed a heart condition and could no longer take sumatriptan due to the potential side effects. He reported taking topiramate in the alternative but found that it did little to make the headaches less severe or occur less frequently and he could not take it when headaches became severe.

The Veteran also underwent a vocational assessment performed by Vocational Expert Services in April 2017. The report states that the amount of time that the Veteran would be absent due to headaches, and his level of pain when he had a headache, "impacts his concentration, pace and persistence and renders him unable to focus while at work." This leads him to be "off-task at a level not within industrial standards." The report further cites to two studies which found that migraines are associated with decreased productivity, increased absenteeism and other significant work-related consequences. 

The assessment further notes that the Veteran has not acquired any skills that would transfer to other work. The assessment states that it did not analyze more than the past 15 years of work because it is no longer realistic to expect skills to continue after 15 years. The assessment notes the Veteran's previous three jobs had a specific vocational preparation (SVP) of two. Occupations with an SVP of two or below are considered unskilled occupations. The assessment concludes that the Veteran's "service-connected conditions are likely to have resulted in his inability to secure or maintain a substantially gainful employment at any exertional level as of 3/29/2013." 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Veteran is currently assigned a 50 percent evaluation for migraine headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100. That Diagnostic Code provides that a maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id.  

The Veteran has already been granted the maximum schedular rating. There is no higher schedular rating that can be assigned for migraine headaches by regulation. See 38 C.F.R. § 4.124a, Diagnostic Code 8100. In a case such as this one where the law and not the evidence is dispositive, entitlement to a higher schedular rating is denied because there is a lack of entitlement as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

TDIU

The Veteran also seeks entitlement to a TDIU. A TDIU rating may be assigned when the veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities (without regard to age). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a). For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular, renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a). 

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider." See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience, but not to age or impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Marginal employment shall not be considered substantially gainful employment. Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.

The initial question for consideration is whether or not the schedular criteria for a TDIU rating in 38 C.F.R. § 4.16(a) are met.

In this case, the Veteran is service connected for migraine headaches as secondary to TBI residuals at 50 percent, a scar residual of a head injury at 10 percent, and TBI residuals, at 0 percent. The migraine headaches, TBI, and scar are a result of the same in-service head injury that resulted in TBI residuals with associated headaches and a residual scar.  Therefore, his combined total rating is 60 percent with a 60 percent rating for disabilities resulting from common etiology or a single accident (migraine headaches currently rated at 50 percent and scar rated at 10 percent). Thus, he meets the schedular criteria for entitlement to TDIU. The remaining (and dispositive) question is whether the service-connected disabilities render the Veteran incapable of participating in a regular substantially gainful occupation consistent with his education and work experience. 

Here, a balance of the evidence supports that the Veteran's service-connected disabilities substantially impact his ability to secure and engage in types of employment at any exertional level. The Veteran has one year of college. He worked as a machine operator from 2004 to 2006, in inventory during 2009 and again as a machine operator from 2011 to 2012. The Veteran reported last working full time in December 2012.

During the March 2013 VA examination and in his 2017 affidavit, the Veteran reported having to miss work because of his headaches and was even put on probation for missing several days of work. The Veteran has reported constant pain and the evidence reflects his headaches cause fatigue and weakness. Furthermore, he has stated that his symptoms would increase with the activities he had to perform at his factory work. 

Although the Veteran reported experiencing some relief from taking sumatriptan which allowed him to work he can no longer take this medication and he has not found the same relief taking an alternative medication. He stated that during 2014 his headaches intensified and he would always have some degree of head pain and need to turn off the lights for hours without noise. The Veteran would do this for more than half his days and the headache still never really went away. 

The Veteran's private vocational assessment from April 2017 determined that his level of pain when he has a headache renders him unable to focus while at work. His pain led him to being off task at a level not within industrial standards. The assessment concluded that the Veteran's service-connected conditions are likely to have resulted in his inability to secure or maintain a substantially gainful employment at any exertional level. Furthermore, the assessment found he did not have any skills that would transfer to other work. 

Finally, the record shows that the Veteran's part-time job working in a VA hospital kitchen was through a VA Compensated Work Therapy (CWT) program. In addition, he worked a part time job at Lebanon VA in food service during which time he had total earnings of $2,128. Given the facts of this case, the Board finds that the Veteran's part-time work through VA's CWT program is akin to a sheltered work environment and therefore should be considered marginal employment. Furthermore, as his earnings from his food service job fall below the poverty line, this is also considered marginal employment.

Based on the foregoing, the Board finds that the overall evidence of record shows the Veteran would have difficulty with most occupations due to his service-connected disability symptoms. Therefore, the Board concludes the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to an effective date earlier than July 12, 2012, for the award of service connection for migraine headaches secondary to service-connected TBI is denied.

Entitlement to an initial rating in excess of 50 percent for migraine headaches on a schedular basis is denied.

Entitlement to a TDIU rating is granted, subject to the regulations governing payment of monetary awards.




REMAND

The Veteran is seeking an increased rating for his service-connected migraine headache disability. Unfortunately, this claim requires additional development to consider entitlement on an extraschedular basis. 

The April 2017 vocational assessment and the Veteran's attorney's brief dated in June 2017 refer to potentially outstanding VA treatment records, including a possible VA examination. Specifically, these documents reference VA records dated during the time period from October 2014 to September 2015, including an August 2015 "C&P Examination Note."  VA records from this time period have not been associated with the claims file and are constructively of record.  Hence, records from this time period and any updated VA records since April 2016 must be associated with the claims file on remand.

While the Veteran has already been granted the maximum scheduler rating for migraine headaches and is therefore not entitled to a higher schedular rating as a matter of law, the Board must still consider the provisions of 38 C.F.R. § 3.321(b)(1) to consider whether a higher rating is warranted on an extraschedular basis. However, such a determination cannot be made without consideration of the outstanding treatment records. 

Furthermore, the Board does not have the authority to assign an extraschedular rating in the first instance. When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials. See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 377 (1996).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain any outstanding VA treatment records, including any such records from October 2014 to September 2015, including a VA examination dated in August 2015, and updated records from April 2016 to the present.

2. After completing step 1, refer this case to the Director of Compensation Service for consideration of whether the Veteran is entitled to an increased rating for migraine headaches secondary to TBI on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b). The claims folder and a copy of this REMAND should be provided to the Director of Compensation Service. 

3. Thereafter, readjudicate the claim. If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


